                                Case 2:20-cv-00151-KJD-BNW Document 11 Filed 06/17/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                Shawn W. Miller, Esq.
                        9
                                Nevada Bar No. 7825
                      10        KRIEGER LAW GROUP, LLC
                                2850 W. Horizon Ridge Parkway, Suite 200
                      11        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      12        Email: dkrieger@kriegerlawgroup.com
                                Email: smiller@kriegerlawgroup.com
                      13

                      14        Attorneys for Plaintiff

                      15                                         UNITED STATES DISTRICT COURT

                      16                                             DISTRICT OF NEVADA

                      17        ROBERT HOWELL,                                   Case No. 2:20-cv-00151-KJD-BNW
                      18                            Plaintiff,                   STIPULATION OF DISMISSAL OF THE
                                                                                 RETAIL EQUATION, INC., WITH
                      19                v.                                       PREJUDICE
                      20        THE RETAIL EQUATION, INC.                        Complaint filed: January 22, 2020
                      21                            Defendant.
                      22
                                        PLEASE TAKE NOTICE that Plaintiff Robert Howell (“Plaintiff”) and The Retail
                      23

                      24        Equation Inc., (“Retail Equation”) hereby stipulate and agree that the above-entitled action shall

                      25        be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
                      26                There are no longer any issues in this matter between Plaintiff and Retail Equation to be
                      27
                                determined by the Court, and Retail Equation is the only remaining defendant. Plaintiff hereby
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00151-KJD-BNW Document 11 Filed 06/17/20 Page 2 of 2



                                stipulates that all of his claims and causes of action against Retail Equation, which were or could
                         1

                         2      have been the subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or

                         3      fees to any party.

                         4             IT IS SO STIPULATED.
                                       Dated June 16, 2020.
                         5
                                 KNEPPER & CLARK LLC                              LEWIS ROCA ROTHGERBER CHRISTIE LLP
                         6

                         7       /s/ Miles N. Clark                               /s/ J. Christopher Jorgensen
                                 Matthew I. Knepper, Esq., SBN 12796              J. Christopher Jorgensen, Esq., SBN 5382
                         8       Miles N. Clark, Esq., SBN 13848                  Matthew R. Tsai, Esq., SBN 14290
                                 KNEPPER & CLARK LLC                              3993 Howard Hughes Pkwy., Suite 600
                         9       5510 So. Fort Apache Rd, Suite 30                Las Vegas, NV 89169
                      10         Las Vegas, NV 89148                              Email: cjorgensen@lrrc.com
                                 Email: matthew.knepper@knepperclark.com          Email: mtsai@lrrc.com
                      11         Email: miles.clark@knepperclark.com
                                                                                  HUDSON COOK, LLP
                      12         KRIEGER LAW GROUP, LLC                           Jennifer L. Sarvadi, Esq.
                                 David H. Krieger, Esq., SBN 9086                 (Admitted Pro Hac Vice)
                      13
                                 2850 W Horizon Ridge Parkway, Suite 200          1909 K Street, NW, Fourth Floor
                      14         Henderson, NV 89052                              Washington, DC 20006
                                 Email: dkrieger@kriegerlawgroup.com              Email: jsarvadi@hudco.com
                      15
                                 Counsel for Plaintiff                            Counsel for Defendant
                      16                                                          The Retail Equation, Inc.
                      17
                                                 ORDER GRANTING STIPULATION OF DISMISSAL OF
                      18
                                                     THE RETAIL EQUATION, INC., WITH PREJUDICE
                      19

                      20
                                       IT IS SO ORDERED.
                      21
                                                                             _________________________________________
                      22                                                     UNITED STATES DISTRICT COURT JUDGE
                      23
                                                                             DATED this ____
                                                                                        17th day of _______________
                                                                                                     June           2020.
                      24

                      25                                                                      Howell v. The Retail Equation, Inc.
                                                                                              Case No. 2:20-cv-00151-KJD-BNW
                      26

                      27
                      28
                                                                              2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
